 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    UNITED STATES OF AMERICA,                               Case No. 2:17-cr-00001-JAD-CWH
 7                           Plaintiff,
                                                              ORDER
 8          v.
 9    VITOR DOMINGUES VALENTINI DOS
      REIS,
10
                             Defendant.
11

12

13          This matter is before the court on defendant Vitor Domingues Valentini Dos Reis’

14   attorney’s motion to withdraw as counsel and for the appointment of new counsel (ECF No. 405),

15   filed on September 27, 2018. Having reviewed and considered the motion, and for the reasons

16   stated in the motion, the court will grant the motion.

17          IT IS SO ORDERED.

18          IT IS FURTHER ORDERED that David T. Brown is appointed as CJA counsel in place

19   of Gia McGillivary. Ms. McGillivary must forward defendant’s file to Mr. Brown without delay.

20

21          DATED: October 10, 2018

22

23

24                                                            C.W. HOFFMAN, JR.
                                                              UNITED STATES MAGISTRATE JUDGE
25

26

27

28
